Citation Nr: 0019746	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including residuals of a left medial meniscectomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1948 to July 
1952.  

When the veteran's claims last came before the Board of 
Veterans' Appeals (the Board) in March 1998, it was 
determined that the veteran's substantive appeal as to the 
issues of entitlement to service connection for a left knee 
disorder and entitlement to service connection for a chronic 
lung disease were timely filed.  The claim of entitlement to 
service connection for a chronic lung disease was denied on 
the basis that it was not well grounded, while the claim of 
entitlement to service connection for a left medial 
meniscectomy was remanded to the Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO) for 
additional development.  Following the completion of the 
requested development, the case was returned to the Board in 
June 2000, and is now ready for appellate review.  

The Board notes in passing that pursuant to the Board's 1998 
remand, the RO issued a statement of the case as to the issue 
of entitlement to service connection for dental trauma in May 
1998.  The veteran did not thereafter file a substantive 
appeal as to that issue and it became final.  38 U.S.C.A. 
§ 7105 (West 19991); 38 C.F.R. §§ 20.200, 20.202 (1999).  
Consequently, the Board is without jurisdiction to consider 
it.  

Preliminarily, it is noted that the veteran's service medical 
records are not available for review.  The National Personnel 
Records Center has certified that they were destroyed in a 
1973 fire at that facility.  It is also noted, however, that 
pursuant to the Board's 1998 remand, the RO made diligent 
efforts to comply with the procedural protections outlined by 
the United States Court of Appeals for Veterans' Claims 
(Court) in Dixon v. Derwinski, 3 Vet. App 261 (1992), for 
those veterans whose records are unavailable.  The Board 
finds that the RO undertook a reasonably exhaustive search 
for those records, and that any further efforts are not 
justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See OHare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed accordingly.




FINDING OF FACT

There is no competent medical evidence relating a left knee 
disorder, including residuals of a left medial meniscectomy, 
to service or to a disease or injury of service origin.


CONCLUSION OF LAW

The veteran's claim of service connection for a left knee 
disorder, to include residuals of a left medial meniscectomy, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

The veteran asserts that he injured his left knee during 
basic training and that he re-injured and received treatment 
for the left knee several times throughout his period of 
service.  He argues that he continued to have problems with 
the knee after discharge, and that by 1954, the progressive 
damage necessitated a left medial meniscectomy.  He states 
that his left knee currently has very little lateral 
stability and a tendency to "pop-out" requiring that he 
wear a knee brace during any strenuous activity.  The veteran 
has stated that the medical evidence that has been submitted 
should adequately support his claim.  As stated, the veteran 
must satisfy as to his claim all three elements noted above 
if that claim is to be well grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  In this case, no pertinent evidence has been 
submitted by the veteran that substantiates the existence of 
a current left knee disorder.  The report of a November 1992 
physical examination indicates that examination of the lower 
extremities produced normal findings.  There is, however, 
medical evidence of an arthrotomy and medial meniscectomy of 
the left knee in a 1954 VA hospitalization and surgical 
report.  Consequently, for purposes of the analysis of 
whether there is a well grounded claim, the Board may concede 
that the veteran has a current left knee disorder, namely, 
residuals of a left medial meniscectomy.  

Given the existence of a current left knee disorder, the next 
question for consideration is whether there is medical 
evidence of a nexus between an in-service disease or injury 
and the conceded disability.  As to the veteran's own 
opinions that his left knee disorder is related to service, 
either by way of incurrence or aggravation, he is not 
qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical evidence" of an etiological relationship between his 
claimed left knee disability and an in-service disease or 
injury, are the November 1992 physical examination report, 
and the VA hospitalization and surgical records of the June 
1954, arthrotomy and medial meniscectomy of the left knee, 
noted above.  In fact, there are no other medical records 
contained in the claims file.  

As noted, the November 1992 physical examination report of 
record indicates that the veteran's lower extremities were 
found to be normal.  Obviously, these records provide no 
insight into the origin or nature of the veteran's claimed 
left knee disorder.  

The June 1954 VA hospitalization and surgical records noted, 
by history, a pre-service injury to the veteran in 1948 
during calisthenics, in which he twisted the left knee 
severely, but then ran for over a mile despite the pain, 
after which he experienced some swelling.  It was noted in 
the history, that the swelling was marked and the pain was 
severe, and so the veteran consulted Dr. Joe Davis, who 
aspirated 8 ounces of blood and applied a cylinder cast, 
which the veteran wore for approximately two weeks.  It was 
noted further, by history, that the veteran subsequently 
entered the service in the fall, and during his tour of duty 
had two episodes in which the knee locked; it seemed as if 
the tibia slipped medially at the joint.  Finally, it was 
noted, by history, that this continued with increasing 
frequency and severity, with the last severe episode 
occurring on May 30, 1954.  Following examination, the 
initial impression was medial meniscus tear, left and 
anterior cruciates ligament tear, left.  On June 27, 1954, 
arthrotomy and medial meniscectomy of the left knee was 
performed.  The veteran was discharged on July 22, 1954, to 
return to full work.  

A complete review of the foregoing medical evidence fails to 
reveal any medical opinion supporting the veteran's 
contention that his left knee disorder is related to any 
disease or injury of service origin, either by way of 
incurrence or aggravation.  

With respect to the history detailed in the 1954 VA 
hospitalization and surgical records, the Board finds as a 
matter of fact that nothing in the contemporaneous record 
suggests that the examiner had filtered, enhanced, or added 
medico-evidentiary value to that history.  LeShore v. Brown 8 
Vet. App. 406, at 409 (1995).  It is clear from that record 
that the examiner, Dr. A.L.M., M.D., did nothing more than 
transcribe the history provided by the veteran.  The Board 
finds, therefore, that these statements do not represent 
"competent" medical evidence of a nexus between the veteran's 
claimed left knee disorder and his period of service, by way 
of either incurrence or aggravation.  See Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993). See also LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The Board must conclude that the veteran has not satisfied 
the requisite criteria for a well-grounded claim of service 
connection for residuals of a left medial meniscectomy, or 
any other left knee disorder; namely, medical evidence of a 
nexus between an in-service disease or injury and the claimed 
disability has not been presented.  Specifically, there is no 
competent evidence that the veteran's left knee disorder is 
proximately due to or the result of, or aggravated by any 
disease or injury of service origin, or that it is otherwise 
attributable to service.  

In that regard, the veteran is advised that in order to 
present a well-grounded claim of service connection for a 
left knee disorder, he must submit competent medical evidence 
showing that he currently has such a disorder that is linked 
or related to service or to a service-connected disability.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Since a well-grounded claim has not been submitted, 
and there is no indication of the existence of pertinent 
evidence that could make the claim well grounded, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to his claim of service 
connection for that disorder.  38 U.S.C.A. § 5107(a).  Epps 
v. Gober, 126 F.3d 1464 (1997).  


ORDER

Entitlement to service connection for a left knee disorder, 
to include residuals of a left medial meniscectomy, is 
denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals


 

